DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            STEVEN NERVIL,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D21-1036

                                [July 15, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Tim Bailey, Judge; L.T.
Case No. 15-2175CF10A.

   Steven Nervil, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.